Citation Nr: 0521936	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-18 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from September 
1965 to August 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  By a July 2002 rating decision the 
RO, in pertinent part, denied an increased rating for PTSD 
from the 30 percent assigned, and proposed a finding of 
incompetency to handle disbursement of funds.  By a November 
2002 rating action the RO confirmed the denial of an 
increased rating for PTSD from the 30 percent assigned, and 
found the veteran incompetent to handle disbursement of 
funds.  

The veteran was provided a statement of the case on both 
issues.  In his substantive appeal, he specifically limited 
consideration to the increased rating issue.  Further his 
representative at the local level similarly limited the 
appeal.  Thus no substantive appeal has been submitted on the 
competency issue.  The Board therefore does not have 
jurisdiction even though argument is made in the June 2005 
written presentation made by the representative at the Board.  
Thus, consideration herein is restricted to the issue on the 
title page.


FINDING OF FACT

PTSD has not resulted in social and occupational impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks occurring more than once 
a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.  
The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VA fulfilled these requirements by issuance of a VCAA letter 
in March 2002 (while the letter is dated March 2001, it is 
clear from its placement in the claims folder and its 
responsiveness to the veteran's November 2001 claim, that the 
letter was issued after that claim, and hence the more likely 
date was in March 2002.  This development letter 
appropriately notified the veteran what VA would do and what 
the appellant must do in furtherance of his claims.  
Specifically, it informed the veteran that VA would assist 
him by requesting pertinent medical evidence if he informed 
VA of such evidence.  It also informed the veteran that it 
was ultimately his responsibility to see that pertinent 
evidence is obtained.  There were some deficiencies in this 
notice letter.  Most notably, and undoubtedly in part because 
the veteran's November 2001 claim was styled as a claim for 
service connection for PTSD (though he was already service-
connected), the VCAA letter addressed evidentiary 
requirements to support a claim for service connection.  
However, by the subsequent rating actions in July 2002 and 
November 2002, and by the May 2003 statement of the case, the 
veteran was amply informed of the evidentiary bases for 
rating his PTSD, and of the regulatory requirements for 
higher evaluations for his PTSD and/or anxiety disorder.  The 
veteran was informed of pertinent regulations pursuant to the 
VCAA by the May 2003 statement of the case, and he was 
thereby informed that he should submit evidence supportive of 
his claims, and that it was ultimately his responsibility to 
see that evidence supportive of his claims is received.  

In any event, in this case his PTSD evaluation is based 
nearly entirely on an April 2002 VA psychiatric examination 
report.  The veteran reported to that examiner that he had 
not received psychiatric treatment since 1994, and hence 
there are no contemporaneous treatment records upon which to 
base an assessment of his current level of disability.  
Because the Board here determines that the 2002 VA 
examination is adequate to rate the veteran for his PTSD, no 
further development is indicated, and there is thus no 
reasonable possibility that providing any additional notice 
to the veteran which would further his claim for an increased 
evaluation for PTSD.  

Private medical records of treatment for his prostate cancer, 
impotence, and related physical impairments, with prescribed 
medications including Prozac, were associated with the claims 
folder in May 2000.  These did not include any findings of 
mental disorder.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirements in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, a VCAA 
letter was afforded the veteran in March 2002, prior to 
initial adjudication of the PTSD increased rating claim 
adjudicated here.  However, as discussed above, there were 
deficiencies in that notice.  Nonetheless, the Board finds 
that there was no prejudice to the veteran in this case for 
failure to adhere to the strict requirement of VCAA notice 
prior to initial RO adjudication, since the veteran was 
afforded ample opportunity to remedy deficiencies in his 
claim, and was afforded all required assistance for that 
development.  Further, based on the veteran's own statement 
at the VA examination as to the absence of any recent 
treatment records, more timely notice could not have 
furthered his claim.  The Board notes that 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) are also applicable, 
including provisions pertaining to when notice is issued.  In 
this instance, however, the Board finds that the appellant 
was provided the necessary notice and assistance required, as 
discussed above, since he was given ample notice and 
opportunity to remedy deficiencies in his claims.  The Court 
has recently held, in that regard, that an error is not 
prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Increased Rating for PTSD

As the RO has pointed out, the veteran has been assessed as 
having a psychiatric disorder variously diagnosed as PTSD or 
an anxiety disorder.  For simplicity, the Board addresses the 
disorder as PTSD.  All mental disorders, including anxiety 
disorders and PTSD, are rated based on the same criteria.  
38 C.F.R. § 4.130.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Under 38 C.F.R. 4.130, Diagnostic Code 9411, the general 
rating formula for the evaluation of mental disorders to 
include PTSD, a 30 percent rating is for consideration where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is to be assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.
  
A Global Assessment of Functioning (GAF) Scale, and a score 
assigned thereon, reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267, quoting the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.) (DSM-IV) p. 32.  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

The claims folder contains records of the veteran's recent 
treatment at Carolina Urology Practice, received in May 2000, 
for his prostate cancer and associated impairments.  These 
include noted treatment with Prozac.  Mental impairment 
and/or mood disorder were not noted in these records.  

The veteran was afforded a VA psychiatric examination in 
April 2002.  His medical history was noted including a 
diagnosis of PTSD, alcohol abuse, a probable panic disorder, 
and a probable major depressive disorder.  Physical 
conditions were also noted, including hypertension and 
prostate cancer.  The veteran reported that since his last 
psychiatric examination in 1994, he had been prescribed 
Prozac by his regular physician.  He also reported receiving 
some outpatient psychiatric treatment just before or around 
the time of this last psychiatric examination.  He reported 
receiving psychiatric treatment for alcoholism some time ago.  
The veteran reported that he had completed high school, and 
that he had been working for the prior twelve years as a 
custodian in at a school, and was trying to decide if he 
could return to that work, in light of his being on sick 
leave for the past five or six months due to illness 
associated with prostate cancer.  The veteran reported being 
married once for 33 years, and having two daughters and a 
son.  He reported a fair relationship currently with his 
wife, which was better than in the past.  He explained that 
he had a history of violence against his wife, though without 
such violence in the past three to four years.  He added that 
he did not see or talk to his children much.  He reported 
having one close friend which he saw once or twice a month.  
Much of his time was now spent watching television and 
sitting in the yard.  He elaborated that due to his cancer he 
recently had not felt physically capable to golfing or 
fishing, though he planned to return to those activities 
soon.  He reported attending church less frequently of late.  

Current substance abuse was noted at the examination.  The 
veteran reported drinking from a half pint to a pint of 
liquor when he drinks, and drinking two to three times per 
week.  He also reported smoking marijuana two to three times 
per week, though he denied using other illicit drugs.  

Currently, the veteran reported having seven to eight 
nightmares per year.  He also reported being irritable and 
moody, and having declining energy and some fatigue.  He 
reported difficulty trusting the VA based on past medical 
care he had received.  

At the examination, the veteran was alert, oriented, and 
attentive.  Mood was dysphoric and affect somewhat 
constricted, with at times a little irritability and some 
suspiciousness.  Speech was regular without psychomotor 
agitation or retardation.  Eye contact was fair, and the 
veteran was generally cooperative.  Thinking was logical and 
coherent without delusions or hallucinations.  The veteran 
had no suicidal or homicidal ideations.  

The examiner noted that while memory testing would have 
indicated impairment, the veteran had put forth deficient 
effort and concentration.  Memory in the course of the 
interview was demonstrated to be intact.  Intelligence was 
estimated in the average range.  The examiner diagnosed PTSD, 
depressive disorder, alcohol abuse, and marijuana abuse.  
Current physical problems were noted to include hypertension, 
prostate cancer, headaches, and fatigue.  Environmental 
factors included limited social support and difficulty coping 
with physical ailments.  The examiner assigned a GAF of 57.  

The examiner commented that symptoms of PTSD and depression 
were moderate, with the veteran having some decreased sleep 
when not taking medication for sleep, but sleeping more than 
adequately with medication.  There was mild to moderate 
impairment in social and employment interactions, including 
in his ability to perform work reliably, flexibly, and 
efficiently.  The examiner commented that the veteran's 
current substance abuse was exacerbating his PTSD symptoms.  

Looking to the rating criteria, the Board notes that the 
veteran has been assigned a GAF of 57, which comports with 
psychological, social, and occupational functioning in the 
moderate range, as reflected in the veteran's presented 
dysphoric mood and somewhat constricted affect, and his 
moderate difficulty with social functioning associated with 
difficulties trusting others, dysphoric mood, and avoidant 
behavior.  See Richard; Carpenter.  Some noted difficulty 
with concentration presents a moderate occupational 
impairment.  Weakness or lack of energy has been attributed 
to physical impairment, particularly his ongoing prostate 
cancer.  It is further noted that appellant was apparently 
working full time, and had been for years up until the time 
he had the onset of his prostate cancer.  Thus, significant 
employment impairment due to the psychiatric disorder has not 
been shown.

The requirements of a 50 percent evaluation have not been 
shown, since significantly reduced reliability and 
productivity due to the veteran's psychiatric symptoms have 
not been found.  While there was some flattened affect, 
dysphoric mood, and note social difficulties, these were not 
found to be significantly impairing so as to warrant a 50 
percent evaluation.  Other symptoms such as would warrant a 
50 percent evaluation were not found.  These absent symptoms 
include circumstantial, circumlocutory or stereotyped speech; 
panic attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation; and 
difficulty in establishing and maintaining effective work and 
social relationships.

Accordingly, the Board finds that he preponderance of the 
evidence is against assignment of the next-higher, 50 percent 
evaluation for the veteran's PTSD, with signs and symptoms of 
the disorder, and level of impairment all more nearly 
approximating that for a 30 percent evaluation for 
psychiatric impairment.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411.  The preponderance of 
the evidence is against the claim, and, therefore, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating above the 30 percent 
currently assigned for PTSD is denied.  


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


